            Case 3:18-cv-01114-MPS Document 64 Filed 11/20/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

PENNSYLVANIA HIGHER EDUCATION :
ASSISTANCE AGENCY,
     Plaintiff,


      vs.                                            3:18CV1114 (MPS)


JORGE L. PEREZ, COMMISSIONER OF
THE CONNECTICUT DEP'T OF
BANKING, THE CONNECTICUT DEP'T
OF BANKING, BETSY DEVOS,
SECRETARY OF THE U.S. DEP'T OF
EDUCATION, AND THE U.S. DEP'T OF
EDUCATION.                                           NOVEMBER 20, 2019
     Defendants.

                              THE STATE DEFENDANTS'
                          MOTION FOR SUMMARY JUDGMENT

       The State Defendants, by and through their undersigned counsel, and pursuant to Local

Rule 7 of the United States District Court for the District of Connecticut, respectfully move

pursuant to Federal Rule of Civil Procedure 56 (a) for summary judgment as more fully set forth

in the attached Memorandum of Law.




ORAL ARGUMENT NOT REQUESTED
TESTIMONY NOT REQUIRED
          Case 3:18-cv-01114-MPS Document 64 Filed 11/20/19 Page 2 of 2




                                                       DEFENDANTS,

                                                       JORGE L. PEREZ,
                                                       COMMISSIONER OF
                                                       THE CONNECTICUT DEP'T
                                                       OF BANKING, AND THE
                                                       CONNECTICUT DEP'T OF BANKING

                                                       WILLIAM TONG
                                                       ATTORNEY GENERAL

                                                       Joseph Chambers (ct26948)
                                                       Assistant Attorney General
                                                       Finance Dep't Head


                                               BY:     Isl James W. Caley
                                                       James W. Caley (ct16768)
                                                       Assistant Attorney General
                                                       John Langmaid (ct29770)
                                                       Assistant Attorney General
                                                       55 Elm Street
                                                       P.O. Box 120
                                                       Hartford, CT 06141-0120
                                                       Federal Bar No. ct16768
                                                       james.caley@ct.gov
                                                       Tel: (860) 808-5461
                                                       Fax: (860) 772-1709


                                        CERTIFICATION

       I hereby certify that on November 20, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court's CMIECF System.


                                               Isl James W. Caley
                                               James W. Caley
                                               Assistant Attorney General




                                                  2
